Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at paragraph [0091] lines 1 and 3 “rods 82, 84, 88, 90, 96, 98” should be –rods 80, 82, 88, 90, 96, 98--.  The first and second rods are 80 and 82 with 84 being described as a joint.
In the specification at paragraph [0092] line 1 “first linkage rod 82” should be –first linkage rod 80--.
In the specification at paragraph [0092] line 3 “rods 82, 88, 96” should be –rods 80, 88, 96--.
  In the specification at paragraph [0092] line 4 “second linkage rod 84” should be –second linkage rod 82--.
In the specification at paragraph [0092] line 6 “first linkage rod 82” should be –first linkage rod 80--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11-13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helmer et al (8,806,974).
The device as claimed is disclosed by Helmer et al with a base platform 35; a rotor platform 4 that is movable relative to the base platform; and a sensor element 82 coupled to the rotor platform, wherein the rotor platform is coupled to the base platform via a spherical parallel kinematic system 8, 12.
With respect to claim 2 Helmer et al discloses the spherical parallel kinematic system comprises three separately controllable drive units 32, a first of the three drive units comprises a first output shaft and is configured to rotate the first output shaft about a first rotation axis, a second of the three drive units comprises a second output shaft and is configured to rotate the second output shaft about a second rotation axis, and a third of the three drive units comprises a third output shaft and is configured to rotate the third output shaft about a third rotation axis (see figure 2).
With respect to claim 3 Helmer et al discloses the three drive units are arranged rotationally symmetrically about a normal axis of the base platform and are fastened to the base platform (see figure 2).
With respect to claim 6 Helmer et al discloses the rotor platform comprises a first coupling site 2, a second coupling site 2 and a third coupling site2 (see figure 2), the first coupling site is connected to the first output shaft via a first coupling, the second coupling site is connected to the second output shaft via a second coupling, and the third coupling site is connected to the third output shaft via a third coupling (see figure 2).
With respect to claim 7 Helmer et al discloses the first coupling comprises a first linkage rod 8 and a second linkage rod 12, the first linkage rod is coupled to the second linkage rod via a first articulated joint 22, the first articulated joint is configured such that the first linkage rod is rotatable with respect to the second linkage rod about a first joint axis, the second coupling comprises a third linkage rod and a fourth linkage rod, the third linkage rod is coupled to the fourth linkage rod via a second articulated joint, the second articulated joint is configured such that the third linkage rod is rotatable with respect to the fourth linkage rod about a second joint axis, the third coupling comprises a fifth linkage rod and a sixth linkage rod, the fifth linkage rod is coupled to the sixth linkage rod via a third articulated joint, and the third articulated joint is configured such that the fifth linkage rod is rotatable with respect to the sixth linkage rod about a third joint axis (see figure 1).
With respect to claim 8 Helmer et al discloses the first linkage rod 8, the third linkage rod, and the fifth linkage rod each have a first shape, the second linkage rod 12, the fourth linkage rod, and the sixth linkage rod each have a second shape, and the first shape is different from the second shape (see figures 1 and 2).
With respect to claim 9 Helmer et al discloses the linkage rods are each curved 8 and/or angled 12 about one or more axes.
With respect to claim 11 Helmer et al discloses the first drive unit 32, the second drive unit and the third drive unit each have only one rotational degree of freedom.
With respect to claim 12 Helmer et al discloses the first rotation axis is inclined with respect to a horizontal plane defined by a surface of the base platform by a first predefined angle of inclination, the second rotation axis is inclined with respect to the horizontal plane by a second predefined angle of inclination, and the third rotation axis is inclined with respect to the horizontal plane by a third predefined angle of inclination (see figure 2 for angle of inclination although broadly speaking the angle can be any angle from 0 to 360 since none is defined).
With respect to claim 13 Helmer et al discloses the first predefined angle of inclination, the second predefined angle of inclination, and the third predefined angle of inclination are of same size (figures 2, 3, and 5 show the symmetric arrangement of the rotation axis).
With respect to claim 16 Helmer et al discloses the sensor element 82 comprises at least one of a tactile sensing element, an optical sensor, a magnetic field sensor, and a roughness sensor.
With respect to claim 17 Helmer et al discloses a base platform 35; a rotor platform 4 that is movable relative to the base platform; and a sensor element 82 coupled to the rotor platform, wherein the rotor platform is coupled to the base platform via a spherical parallel kinematic system 8,12.
Claim(s) 1 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson (2008/0034601).
The device as claimed is disclosed by Helmer et al with a base platform 1; a rotor platform 3 that is movable relative to the base platform; and a sensor element 4 coupled to the rotor platform, wherein the rotor platform is coupled to the base platform via a spherical parallel kinematic system 2.
With respect to claim 14 Pettersson discloses a ball joint having a bearing stud with a spherical element and a bearing socket that receives the spherical element of the bearing stud, wherein the bearing stud is fastened to the rotor platform, and wherein the bearing socket is fastened to the base platform (figure 1).
With respect to claim 15 Pettersson discloses a ball joint having a bearing stud with a spherical element and a bearing socket that receives the spherical element of the bearing stud, wherein the bearing stud is fastened to the base platform, and wherein the bearing socket is fastened to the rotor platform (figure 1).
With respect to claim 16 Pettersson discloses the sensor element 4 comprises at least one of a tactile sensing element, an optical sensor, a magnetic field sensor, and a roughness sensor.
With respect to claim 17 Pettersson discloses a base platform 1; a rotor platform 3 that is movable relative to the base platform; and a sensor element 4 coupled to the rotor platform, wherein the rotor platform is coupled to the base platform via a spherical parallel kinematic system 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al (8,806,974) in view of Official notice.
The device as claimed is disclosed by Helmer et al as stated in the rejection recited above for claims 1-3, 6-9, 11-13, 16, and 17, but lack the first drive unit is configured to rotate the first coupling at least in a rotation range of +60° about the first rotation axis of the first output shaft, the second drive unit is configured to rotate the second coupling at least in a rotation range of +60° about the second rotation axis of the second output shaft, and the third drive unit is configured to rotate the third coupling at least in a rotation range of +60° about the third rotation axis of the third output shaft.  Official notice is taken that various systematical angles are used in kinematic probes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use +60 degrees in Helmer et al as taught by Official notice as a common chosen angle use in a kinematic arrangement.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855